Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claim(s) 1, 7, and 8 amendments in Request for Continued Examination have been sufficient to overcome the previously applied rejection under 35 U.S.C. 103.  Dependent claims 4-6 and 9-14 are allowable for the same reasons for allowance set forth by Examiner below consistent with the indications and explanations of allowable subject matter.

Reasons for Allowance
	The following is an examiner’s statement for reason’s for allowance.

	Regarding subject matter eligibility, the claims were analyzed under the framework identified in the 2019 Revised Patent Subject Matter Eligibility Guidance issued 7 January 2019 which “(a)ll  USPTO personnel,…as a matter of internal agency management, (are) expected to follow” and found to be patent eligible following reasons. Finding that the claimed invention fails to recite to an abstract idea within the enumerated groupings set forth in the 2019 Revised Guidance and/or the claims recite additional elements that, when viewing the claim(s) as a whole, integrates any recited abstract idea into a practical application (see at least Specification [0013] …reading first schedule information including a start time and an end time of a schedule for a user and positional information for the user, from a schedule management database in which user's schedules are managed, processing for performing a search based on a search condition according to the start time or the end time and the positional information included in the first schedule information to generate a plurality of pieces of transportation candidate information each including a transportation start time and a transportation end time, processing for displaying a plurality of icons corresponding to the plurality of pieces of transportation candidate information on a display screen, and processing for registering the transportation candidate information selected from among the plurality of pieces of transportation candidate information as transportation schedule information in the schedule.) that provides a meaningful improvement in the relevant computer technology (MPEP 2106.05(a)) and/or the claimed invention uses any recited abstract idea in a meaningful way beyond generally linking it to a particular technological environment (MPEP 2106.05(e)).

Regarding the prior art, none of the prior art of taken individually or in combination teach or reasonably suggest the ordered combination of elements and steps of independent claims 1, 7, and 8 of reading the schedule information of a user from a schedule management database including a start and end time, performing a search according to start and end times, positional information to find various transportation candidates, displaying the candidates start and end times between a fist and second schedule icon, receiving a selection of an icon of the transportations candidates information, further displaying the route corresponding to the selected candidate, receiving a confirmation of the transportation candidate selected, and registering the selected candidate into the schedule management database. The prior art references closely resembling Applicant’s claimed invention are as follows:

Abbas (US 2018/0060827 A1): describes scheduling and organizing transportation taking into account start and end time however, does not teach a search nor the selection of an icon between a first and second schedule icon
Kim (US 2010/0030612 A1): describes searching based on search conditions for transportation candidates, and displaying routes including a start and end time however, does not teach the registering of selected transportation schedule information into a scheduling database
Chang (US 2017/0357414 A1): describes a method for confirming selected transportation schedule information however, does not describe the displaying of several candidates between a first and second schedule icon.
Bakewell (US 2008/0201227 A1): described displaying a schedule with a plurality of icons pertaining to transportation candidate information however, does not disclose displaying multiple transportation candidates between a first and second schedule icon, nor reading original schedule information

Additional prior art found relevant but failing, both individually and in any ordered combination
with the other prior art of record, to teach or reasonably suggest the claimed invention including reading the schedule information of a user from a schedule management database including a start and end time, performing a search according to start and end times, positional information to find various transportation candidates, displaying the candidates start and end times between a fist and second schedule icon, receiving a selection of an icon of the transportations candidates information, further displaying the route corresponding to the selected candidate, receiving a confirmation of the transportation candidate selected, and registering the selected candidate into the schedule management database.

Vora (US 2020/0175632): describes a method for dynamically selecting transportation options based on positions of available resources and candidates
Yoo (US 10349223 B1): describes a method for requesting transportation at specific times and the reading of schedule information to help determine a destination
Liu (US 2019/0186496 A1): describes a method for searching for various transportation candidates and displaying icons related to the candidates
Sweeney (US 2019/0109910 A1): describes a method of a dynamic optimization of transportation services based on a complex network system
Chen (“TRIPPLANNER: Personalized Trip Planning Leveraging Heterogeneous Crowdsourced Digital Footprints)
Willard (US 2015/0242944 A1)
Norton (US 2011/0184772 A1)
Matsuoka (US 2010/0029294 A1)
Wada (JP 2009/171359 A)
Matsuo (JP 2007/058259 A1)

However, neither the prior art, nature of the problem, nor knowledge of a person
having ordinary skill in the art would provide for any predictable or reasonable rationale to combine the prior art teachings in order to attempt to render the entire claimed invention
obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624